Case 1:04-cr-00025-GZS Document 34 Filed 06/26/20 Page 1 of 3                           PageID #: 111



                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                              )
                                                           )
                                                           )
    v.                                                     )
                                                           ) Docket no. 1:04-cr-00025-GZS
    JEFFREY SIMPSON,                                       )
                                                           )
                                                           )
                               Defendant.                  )
                                                           )


                                      ORDER ON PENDING MOTIONS


           Before the Court is Defendant Jeffrey Simpson’s Motion for a reduction of sentence in

accordance with the First Step Act (ECF No. 31) and his Motion to appoint counsel and extend

time (ECF No. 33), both of which he filed pro se. For reasons briefly explained herein, the Court

DENIES the Motions.

           Defendant Simpson pled guilty to one count of Hobbs Act Robbery, 18 U.S.C. § 1951, and

one count of being a convicted felon in possession of a firearm, 18 U.S.C. § 922(g)(1). Following

his guilty pleas to these counts, on September 10, 2004, this Court sentenced Simpson to 327

months imprisonment for being a convicted felon in possession of a firearm and 240 months for

Hobbs Act Robbery, to run concurrently. (2:03-cr-00096, ECF Nos. 28 & 29; 1:04-cr-00025, ECF

Nos. 22 & 23.)

           On February 10, 2020, the Court received a handwritten letter dated February 4, 2020, from

Simpson. (ECF No. 31. 1) He wrote, “I understand that the ‘First Step Act’ causes some cases that

were used against me as predicates to sentence me as a career offender (armed) to no longer serve



1
    This and all other ECF citations are to 1:04-cr-00025 unless otherwise indicated.
Case 1:04-cr-00025-GZS Document 34 Filed 06/26/20 Page 2 of 3                                       PageID #: 112



as predicates; and would entitle me to be resentenced as a non-armed career criminal.” (Id.,

PageID # 94.) He sought representation to pursue resentencing under the Act. 2

         However, as detailed in the Government’s Response to Simpson’s Motion (ECF No. 32,

PageID #s 103-05), although the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194

(“First Step Act”), made several changes to federal criminal law, none of these changes entitles

Simpson to relief. The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to permit prisoners to

bring their own motions for compassionate release under that subsection, but Simpson does not

aver or establish, nor could he, that he qualifies for such relief. § 603, 132 Stat. at 5239; see United

States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“The First

Step Act did not change the statutory criteria for compassionate release, but it did change the

procedures, so that the Bureau of Prisons is no longer an obstacle to a court’s consideration of

whether compassionate release is appropriate.”) The First Step Act also amended the Controlled

Substances Act, 21 U.S.C. § 801 et seq., and the Controlled Substances Import and Export Act, 21

U.S.C. § 960(b), to include new definitions of “serious drug felony” and “serious violent felony.”

§ 401, 132 Stat. at 5220-21. However, the sentence for which Simpson seeks reduction does not

implicate these definitions, as it is based on the definition of “violent felony” in 18 U.S.C. § 924(e).

The First Step Act’s amendment to the “safety-valve” provision of 18 U.S.C. § 3553(f) does not

benefit Simpson, as his sentence is for convictions to which that provision does not apply. See §

402, 132 Stat. at 5221. Finally, because Simpson was not convicted of any offense impacted by

the Fair Sentencing Act of 2010, the First Step Act’s retroactive application of that Act also does




2
  Simpson has since filed another letter with the Court (ECF No. 33). In it, he clarifies that his initial letter was not
intended as a motion for relief under the First Step Act, but rather as a motion for appointment of counsel. He also
requests that he not be penalized for not replying to the Government’s Response. (Id., PageID #s 108-09.) Because
the Court finds that he is clearly ineligible for relief under the First Step Act, it declines to appoint counsel and
concludes that Simpson suffers no penalty from his failure to reply.


                                                           2
Case 1:04-cr-00025-GZS Document 34 Filed 06/26/20 Page 3 of 3                          PageID #: 113



not entitle him to a sentence reduction. See § 404, 132 Stat. at 5222; Fair Sentencing Act of 2010,

Pub. L. No. 111-220, 124 Stat. 2372. In short, nothing in the First Step Act justifies a reduction

in Simpson’s sentence.

       Construing Simpson’s pro se Motion liberally, the Court considers whether he might

nonetheless be entitled to relief due to Supreme Court decisions within the last ten years that have

narrowed the number of offenses that may serve as predicates for purposes of sentencing

enhancement under the Armed Career Criminal Act, 18 U.S.C. § 924(e) (“ACCA”). See Johnson

v. United States, 135 S. Ct. 2551 (2015); Johnson v. United States, 559 U.S. 133 (2010). To

qualify as a predicate offense under the ACCA, an offense must have as an essential element the

use or threatened use of force that can cause pain or injury. Shabazz v. United States, 912 F.3d

73, 74 (2d Cir. 2019); see also Johnson, 559 U.S. at 140. Simpson received his ACCA sentencing

enhancement based on four prior convictions for robbery in Connecticut. (PSR ¶¶ 41, 45-47.) The

Second Circuit has recently held that any violation of Connecticut’s robbery statute qualifies as an

ACCA predicate under current standards. Shabazz, 912 F.3d at 78. Consequently, Simpson’s

legal status as an armed career criminal has not been affected by changes in Supreme Court

jurisprudence since his 2004 sentencing. Thus, he is not entitled to a sentence reduction based on

a change in the law regarding his predicate offenses.

       Therefore, the Court hereby DENIES Defendant’s pending Motions (ECF Nos. 31 & 33).

       SO ORDERED.

                                                        /s/ George Z. Singal
                                                        United States District Judge


Dated this 26th day of June, 2020.




                                                 3
